Filed 6/2/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 128

Hutchingson Chuchu Davies,                           Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee



                         Nos. 20190340, 20190341,
                                 20190342

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for petitioner and appellant; submitted on
brief.

SheraLynn Ternes, Assistant State’s Attorney, Fargo, ND, for respondent and
appellee; submitted on brief.
                             Davies v. State
                    Nos. 20190340, 20190341, 20190342

Per Curiam.

[¶1] Hutchingson Chuchu Davies appeals from a district court judgment
denying his application for post-conviction relief. Following a post-conviction
hearing, the court found Davies failed to satisfy the Strickland test for
ineffective assistance of counsel. Strickland v. Washington, 466 U.S. 668
(1984). The court did not clearly err in denying Davies’ application for post-
conviction relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Jerod E. Tufte
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Daniel J. Crothers




                                      1